        Case 3:20-cv-00363-BSM Document 12 Filed 09/15/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

BRENDA SMITH                                                              PLAINTIFF

v.                          CASE NO. 3:20-CV-00363-BSM

ST. BERNARDS HOSPITAL, INC.                                            DEFENDANT

                                        ORDER

      Brenda Smith’s motion to dismiss [Doc. No. 10] is granted. This case is dismissed

without prejudice. Fed. R. Civ. P. 41(a)(2).

      IT IS SO ORDERED this 15th day of September, 2021.




                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
